Citation Nr: 1632818	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-35 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

The Board notes that, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the Veteran's claim has been received because the matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.


FINDINGS OF FACT

1.  In a final decision decided in March 2006, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; although notified of the decision, the Veteran did not initiate an appeal.

2.  Additional evidence associated with the claims file since the March 2006 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, it relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss, and it raises a reasonable possibility of substantiating the claim.

3.  Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure.




CONCLUSIONS OF LAW

1.  The March 2006 rating decision in which the RO denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the March 2006 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the Veteran's application to reopen his claim for service connection for bilateral hearing loss and underlying claim for service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Petition to Reopen

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

The Veteran's claim for service connection for bilateral hearing loss was originally denied in a rating decision issued in March 2006.  At such time, the RO considered his service treatment records, VA treatment records, and a March 2006 VA examination report.  The RO relied on the VA examiner's opinion that, since his hearing was within normal limits at the time of discharge, it was less likely than not that his bilateral hearing loss was related to his in-service noise exposure.  Because there was no other evidence linking the Veteran's bilateral hearing loss to his military service, the RO denied the claim.

In March 2006, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding this claim was received until March 2013, when VA received his application to reopen this claim.  Therefore, the March 2006 rating decision is final, and the Board must determine whether new and material evidence has been presented since that decision sufficient to warrant the reopening of the claim.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the claim for service connection for a bilateral hearing loss was received prior to the expiration of the appeal period stemming from the March 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2013, the Veteran filed a request to reopen his claim of entitlement to service connection for bilateral hearing loss.  In support of his request, updated VA treatment records were added to the claims file.  In the May 2013 rating decision on appeal, the RO declined to reopen his claims, finding that the evidence submitted, while new, was not material.  In September 2013, the Veteran stated that his hearing had progressively worsened, and requested that the AOJ obtain his outstanding VA treatment records.  In the November 2013 statement of the case, the RO declined to reopen his claim.  In December 2013, the Veteran submitted a letter from Dr. F.P., a private audiologist, who opined that his bilateral hearing loss was related to his in-service noise exposure.  A June 2014 VA examination report and July 2014 VA addendum opinion concluded that his bilateral hearing loss was less likely than not related to his in-service noise exposure.  In the July 2014 supplemental statement of the case, the RO reopened the Veteran's claim, but denied it on the merits, finding the July 2014 VA opinion to be more probative than Dr. F.P.'s opinion.  As the aforementioned evidence was not previously considered by the RO in the prior final decision, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim for service connection.  Specifically, the December 2013 opinion from Dr. F.P. relates the Veteran's bilateral hearing loss to his in-service noise exposure.  This newly submitted evidence is presumed to be credible for the purpose of reopening the claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  Accordingly, that claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of his military service.  The Board notes that the Veteran was granted service connection for tinnitus in March 2006.  During his March 2006 VA examination and the December 2013 private examination, he reported in-service noise exposure, including gunfire during basic training and exposure to artillery noise.  In his December 2013 substantive appeal, the Veteran stated that he was exposed to 105 and 155 millimeter howitzers during service.  He stated that, after firing a howitzer, his hearing was muffled for days thereafter.  He stated that, after service, he was employed as a meat cutter and was not exposed to loud noises.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was field artillery specialist.  The Board notes that he is competent to report in-service noise exposure, that he has experienced muffled hearing in service, and that he experience bilateral hearing loss since discharge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service, to include his duties as field artillery specialist.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset, nature, and progression of his bilateral hearing are both competent and credible lay evidence of such.

The Board further finds that the Veteran's bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  In this regard, a June 2014 VA audiogram revealed pure tone thresholds as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
40
50
65
70
LEFT
35
35
50
70
75

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 84 percent in the both ears.  Therefore, the remaining inquiry is whether his bilateral hearing loss is related to his in-service noise exposure.

Review of the Veteran's service treatment records reveals two audiograms.  His November 1970 entrance examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The Veteran's January 1970 discharge examination revealed puretone thresholds in the left ear as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
0
0
-
0
LEFT
20
5
0
-
0

In March 2006, the Veteran underwent a VA examination.  The VA examiner noted that his puretone thresholds at discharge were normal according to VA standards.  The examiner noted huis military noise exposure as well as the lack of occupational or recreational noise exposure following service.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his in-service noise exposure.

In December 2013, the Veteran submitted a letter from Dr. F.P., a private audiologist.  The audiologist opined that, given his work history, it was as likely as not that the Veteran's bilateral hearing loss was the result of his in-service exposure, despite the fact that it developed after he left service.  In an attached audiogram, the audiologist noted his in-service noise exposure, including his exposure to guns during basic training, and his exposure to artillery during service.

In the June 2014 VA examination report, the examiner opined that the Veteran's bilateral hearing loss was less likely than not a result of his military service.  The examiner reasoned that the Veteran's puretone thresholds were within normal limits at both his entrance and discharge examinations according to VA standards.  The examiner also noted that there were no significant threshold shifts when his entrance and discharge examinations were compared.

In July 2014, and addendum opinion was obtained from a different VA examiner.  With regard to the threshold shift at 500 Hertz when comparing the Veteran entrance and discharge examinations, the examiner noted that the May 1968 entrance examination utilized the American Standards Association (ASA) standard for measuring puretone thresholds, and the January 1970 discharge examination utilized the International Standards Organization-American National Standards Institute (ISO) standard.  Thus, when the May 1968 entrance examination was converted to ISO standards, there was no significant shift between the two examinations.  With regard to delayed-onset hearing loss, the examiner cited two findings from the Institute of Medicine.  First, the examiner noted that the most pronounced effects of noise exposure were immediately measurable.  Second, the examiner noted that, given the mechanisms and processes concerning recovery from noise exposure, delayed-onset hearing loss was extremely unlikely.  Thus, the examiner concluded that the Veteran's bilateral hearing loss was less likely than not related to his military service.

The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the ASA.  Since November 1, 1967, those standards have been set by ISO.

Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  Initially, concerning the March 2006 and June 2006 VA examination reports, the Board affords little probative value to the opinions provided therein because they merely relied on the fact that the Veteran's hearing was within normal limits at the time of his discharge; however, the opinions fail to discuss the puretone threshold shift at 500 Hertz in both ears, and they fail to reflect consideration of his lay statements concerning his in-service symptomatology, including muffled hearing during service, and his statements concerning the onset of his hearing loss and the continuity of symptoms following service.  See Hensley, supra; Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination report inadequate where the examiner failed to comment on a veteran's report of in-service injury, and instead relied on the absence of evidence in his service treatment records to provide a negative opinion).  With regard to the July 2014 addendum opinion, the Board finds that the opinion was based on an inaccurate factual premise and, therefore, is entitled to no probative value.  Specifically, although the examiner stated that the puretone threshold shift at 500 Hertz was not significant after the May 1968 entrance examination was converted from ASA standards to ISO standards, as noted above, the transition from ASA standards to ISO standards occurred on October 31, 1967, roughly seven months prior to the Veteran's entrance examination.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Thus, there was no need to convert the Veteran's entrance examination from ASA standards to ISO standards, and the July 2014 fails to adequately address the shift at 500 Hertz.  See Hensley, supra.

Conversely, with regard to the December 2013 opinion, the Board finds that it is the most probative opinion of record.  It is clear that the audiologist relied on the Veteran's lay statements concerning his in-service noise exposure and post-service noise exposure.  Additionally, while he did not discuss the Veteran's in-service puretone threshold results, the audiologist nevertheless noted that his bilateral hearing loss developed after he was discharged.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).
 
Given the facts of this case, and after resolving all reasonable doubt in his favor, the evidence of record supports a finding that the Veteran's bilateral hearing loss disability was due to in-service noise exposure.  Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


